                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 MICHAEL CHILL and                               )
 DENISE CHILL,                                   )
                                                 )
       Plaintiffs,                               )
                                                 )
 v.                                              )       Case No. 3:20-cv-00191
                                                 )       Judge Aleta A. Trauger
 FARMERS INSURANCE COMPANY                       )
 and JERRY SHIPP,                                )
                                                 )
       Defendants.                               )


                                       MEMORANDUM

         Before the court are the Amended Motion to Dismiss (Doc. No. 30) and, somewhat

paradoxically, the Motion to Intervene (Doc. No. 27), both filed by defendant Farmers Insurance

Company (“Farmers”). 1 For the reasons set forth herein, both motions will be granted.

I.       FACTUAL AND PROCEDURAL BACKGROUND

         Plaintiffs Michael Chill and Denise Chill, Missouri residents, were involved in a car

accident in Nashville, Tennessee on March 7, 2019, on Interstate 24, when a vehicle driven by

defendant Jerry Shipp, an Oklahoma resident, collided with the rear end of a vehicle driven by

Michael Chill and in which Denise Chill was a passenger. The plaintiffs allege that Shipp’s

negligence or recklessness caused the accident, that both Michael and Denise suffered injuries and

incurred medical expenses in excess of $147,000 and $42,000, respectively, and that Shipp was

underinsured for the injuries he caused, having automobile insurance with liability limits of



         1
         Farmers states that it was improperly named in the Complaint and Summons and that its
correct name is Farmers Insurance Company, Inc. (Doc. No. 30, at 1 n1.)



      Case 3:20-cv-00191 Document 42 Filed 02/18/21 Page 1 of 12 PageID #: 236
                                                                                                    2


$100,000. The plaintiffs also allege that, at the time of the accident, the plaintiffs were insured

through an insurance policy with Farmers, Policy Number 18671-06-70 (“Policy”), which

provided underinsured and uninsured motorist coverage.

         As relevant here, the plaintiffs assert two causes of action against Farmers: (1) breach of

contract, based on Farmers’ alleged “fail[ure] to pay Plaintiff[s] in accordance with the terms of

[their] Underinsured Motorist coverage” (Doc. No. 1 ¶¶ 34, 60); and (2) “vexatious refusal to pay”

the plaintiffs’ claims for underinsured motorist benefits under their policy, without reasonable

cause or excuse (id. ¶¶ 39–40, 65–66), in violation of Mo. Rev. Stat. § 375.420.

         Farmers filed an Amended Motion to Dismiss and supporting Memorandum of Law on

October 26, 2020. (Doc. Nos. 30, 31.) It had previously filed a Motion to Intervene (Doc. No. 27),

which anticipates that its Motion to Dismiss will be granted. 2 The plaintiffs have filed a Response

in opposition to both motions (Doc. Nos. 34, 36), and Farmers filed a Reply in support of each

motion (Doc. Nos. 37, 38).

II.      MOTION TO DISMISS

         A.     Standard of Review

         In deciding a motion to dismiss for failure to state a claim under Rule 12(b)(6), the court

will “construe the complaint in the light most favorable to the plaintiff, accept its allegations as

true, and draw all reasonable inferences in favor of the plaintiff.” Directv, Inc. v. Treesh, 487 F.3d

471, 476 (6th Cir. 2007); Inge v. Rock Fin. Corp., 281 F.3d 613, 619 (6th Cir. 2002). “Federal

Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the claim showing




         2
        Farmers’ original Motion to Dismiss (Doc. No. 25) was filed contemporaneously with its
Motion to Intervene. The Amended Motion, which entirely supersedes the original Motion,
abandons the argument that the Complaint should be dismissed under Rule 12(b)(3) for improper
venue.



      Case 3:20-cv-00191 Document 42 Filed 02/18/21 Page 2 of 12 PageID #: 237
                                                                                                          3


that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what the . . . claim

is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). The court must determine only whether “the

claimant is entitled to offer evidence to support the claims,” not whether the plaintiff can ultimately

prove the facts alleged. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002) (quoting Scheuer

v. Rhodes, 416 U.S. 232, 236 (1974)).

        A court presented with a Rule 12(b)(6) motion “may consider the Complaint and any

exhibits attached thereto, public records, items appearing in the record of the case and exhibits

attached to defendant’s motion to dismiss so long as they are referred to in the Complaint and are

central to the claims contained therein.” Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426,

430 (6th Cir. 2008) (citing Amini v. Oberlin Coll., 259 F.3d 493, 502 (6th Cir. 2001)). “Pursuant

to this standard, the Sixth Circuit has consistently allowed district courts to consider affidavits and

exhibits submitted by defendants when documents such as insurance policies, ERISA plan

documents, or other contracts are central to the plaintiffs’ cause of action.” Arnold v. Liberty Mut.

Ins. Co., 392 F. Supp. 3d 747, 764 (E.D. Ky. 2019) (citing Greenberg v. Life Ins. Co. of Va., 177

F.3d 507 (6th Cir. 1999) (holding that an insurer’s attachment of life insurance policies to its

12(b)(6) motion did not require the court to convert the motion to one for summary judgment,

where policies were referred to throughout complaint and were central to insureds’ fraud claim

arising from the purchase of policies); Weiner, D.P.M. v. Klais & Co., 108 F.3d 86, 89 (6th Cir.

1997) (finding the defendant properly attached plan documents to a 12(b)(6) motion in an ERISA

case), overruled on other grounds by Swierkiewicz v. Sorema, N.A., 534 U.S. 506 (2002))). In

Weiner, the Sixth Circuit reasoned that “a defendant may introduce certain pertinent documents,”

such as a “written instrument” that may be attached as an exhibit to a pleading pursuant to Federal




    Case 3:20-cv-00191 Document 42 Filed 02/18/21 Page 3 of 12 PageID #: 238
                                                                                                     4


Rule of Civil Procedure 10(c), “if the plaintiff fails to do so.” Weiner, 108 F.3d at 89. If defendants

were not permitted to do so, “a plaintiff with a legally deficient claim could survive a motion to

dismiss simply by failing to attach a dispositive document upon which it relied.” Id.

       In this case, the plaintiffs’ two causes of action against Farmers are premised upon the

assertion that Farmers breached its obligations to the plaintiffs under the underinsured clause of

the Policy issued to them by Farmers. The Policy is referred to in the Complaint, and there is no

question that its terms are central to the plaintiffs’ claims. See Bassett, 528 F.3d at 430.

Accordingly, the court finds that it may consider the Policy submitted by the defendant with its

Motion to Dismiss, without converting the motion into one for summary judgment.

       B.      The Policy

       The Policy ensures that Farmers will “pay damages an insured person is legally entitled to

recover from the owner or operator of an underinsured motor vehicle because of bodily injury

sustained by an insured person, caused by an accident and arising out of the ownership,

maintenance or use of an underinsured motor vehicle.” (Doc. No. 31-1, at 14, 46.) However,

Farmers becomes obligated to “pay under this coverage only after the limits of liability of all bodily

injury liability bonds or policies applicable to an underinsured motor vehicle have been exhausted

by payment of judgments or settlements.” (Id. at 14, 46 (emphasis added).)

       C.      Analysis

       Based on the Policy language, Farmers argues that the plaintiffs’ claims fail under clearly

established Missouri law, because Farmers’ obligations under the Policy have not yet been

triggered and the claims are premature. That is, in the absence of a settlement with the underinsured

motorist for the policy limits or a judgment against the underinsured motorist in excess of the

policy limits, Farmers has no contractual obligation to pay damages under the underinsured

motorist clause of the Policy. Without addressing either the language of their own Policy or



   Case 3:20-cv-00191 Document 42 Filed 02/18/21 Page 4 of 12 PageID #: 239
                                                                                                   5


Missouri law, the plaintiffs argue only that they have alleged on the face of the Complaint

sufficient facts to support their claims against Farmers, and they cite to an opinion by the Idaho

Supreme Court in support of their assertion that disallowing claims such as theirs would unfairly

punish injured victims and cause drastic delays in victims’ ability to obtain full coverage for their

injuries. (Doc. No. 34, at 3 (citing Hill v. Am. Family Mut. Ins. Co., 239 P.3d 812 (Idaho 2010)).)

They also argue that the cases cited by the defendant are distinguishable.

               1.      Choice of Law

       Although neither party addresses this question, the court must first determine which

jurisdiction’s law to apply. The basis for jurisdiction in this court is diversity, under 28 U.S.C. §

1332. A federal court sitting in diversity applies the choice of law rules of the forum state. Stone

Surgical, LLC v. Stryker Corp., 858 F.3d 383, 389 (6th Cir. 2017) (citing Klaxon Co. v. Stentor

Elec. Mfg., 313 U.S. 487, 496 (1941)). The court must therefore apply Tennessee law to determine

which state’s laws govern the plaintiffs’ claims.

       The first cause of action against Farmers is breach of contract. Generally, Tennessee

follows the rule of lex loci contractus, which means that “a contract is presumed to be governed

by the law of the jurisdiction in which it was executed absent a contrary intent.” Se. Texas Inns,

Inc. v. Prime Hosp. Corp., 462 F.3d 666, 672 n.8 (6th Cir. 2006) (quoting Vantage Tech., LLC v.

Cross, 17 S.W.3d 637, 650 (Tenn. Ct. App. 1999)). More specifically, “the liability of an insurance

company under a policy of insurance is determined by the law of the state where the contract for

insurance was made.” Stakem v. Randolph, 431 F. Supp. 2d 782, 785 (E.D. Tenn. 2006) (citing

Carr v. Am. Universal Ins. Co., 341 F.2d 220, 222 (6th Cir. 1965)); aff’d, 228 F. App’x 600 (6th

Cir. 2007). Where, as here, the plaintiffs were residents of Missouri, and the subject Policy was

issued and delivered to them in Missouri, Missouri law governs the interpretation of the Policy.




   Case 3:20-cv-00191 Document 42 Filed 02/18/21 Page 5 of 12 PageID #: 240
                                                                                                     6


Accord id. (applying Florida law where the plaintiffs resided in Florida when they purchased the

subject automobile insurance policies providing uninsured motorist coverage).

       The second cause of action, for “vexatious refusal to pay,” is a tort created by Missouri

statute, which permits plaintiffs to recover attorney’s fees and additional damages against an

insurance company in excess of the amount of a loss, if the insurance company “refused to pay

such loss without reasonable cause or excuse.” Mo. Rev. Stat. § 375.420. Clearly, interpretation

of the statute is governed by Missouri law. Moreover, to the extent that a finding of liability under

the statute depends upon a preceding determination of breach of the operative insurance policy,

that determination, too, is governed by Missouri law. See Overcast v. Billings Mut. Ins. Co., 11

S.W.3d 62, 67 (Mo. 2000) (en banc) (recognizing that, when an insurance company wrongfully

refuses to pay a claim, the insured can bring a breach of contract claim to recover the amount due

under the insurance policy and, under § 375.420, may collect extra-contractual damages, including

attorney fees, costs, and a penalty amount, if the insurance company’s refusal to pay is vexatious,

unreasonable, or in bad faith).

               2.      Application of Missouri Law

       Missouri law could not be clearer on this topic: when an insurance policy providing

underinsured motorist (“UIM”) coverage incorporates language like that in the Policy here, the

insureds are required to “exhaust all applicable policy limits by settlement or obtain a judgment in

excess of all applicable liability coverage before [their automobile insurance carrier] is liable under

its [UIM] provision.” State ex rel. Shelton v. Mummert, 879 S.W.2d 525, 530 (Mo. 1994) (en banc).

As a result, where a plaintiff fails to plead such exhaustion, an action against the UIM carrier is

premature, and the claims against the insurance company must be dismissed for failure to state a

claim. State ex rel. Sago By & Through Sago v. O’Brien, 827 S.W.2d 754, 755 (Mo. Ct. App.

1992) (holding that the provision of an automobile insurance policy conditioning UIM coverage



   Case 3:20-cv-00191 Document 42 Filed 02/18/21 Page 6 of 12 PageID #: 241
                                                                                                       7


on a prior determination of damages that exceeded the limits of existing liability coverages made

the insured’s claim to recover underinsured motorist coverage premature); see also Shelton, 879

S.W.2d. at 530 (agreeing with the holding in Sago); State ex rel. Ehrlich v. Hamilton, 879 S.W.2d

491 (Mo. 1994) (en banc) (dismissing claims against a UIM carrier, citing Shelton and Sago);

accord C.J. ex rel. Joerding v. Amco Ins. Co., No. 4:05CV1258SNL, 2005 WL 2045917, at *1

(E.D. Mo. Aug. 25, 2005) (dismissing claim against insurer for UIM coverage where the plaintiffs

failed to “first plead and establish recovery of the limits of the tortfeasor’s liability policy”). Based

on these cases and the indistinguishable language of the Policy’s UIM coverage provision, the

plaintiffs’ claims against Farmers—both for breach of the Policy and for bad faith breach of the

Policy—are premature and subject to dismissal on that basis.

        The plaintiffs attempt to avoid this result by arguing that Shelton and Joerding are

distinguishable. While the plaintiffs are correct that Shelton was in a procedurally different

posture 3 and that the complaint in Joerding contained contradictory assertions regarding the




        3
          In Shelton, the plaintiffs filed suit against the alleged tortfeasor and the UIM carrier in
the City of St. Louis, which was where the insurance company had an office but was not where
the car accident had occurred. The insurance company filed a motion to dismiss on the basis that
the claims against it were premature, and the tortfeasor filed a motion to transfer venue, arguing
that the joinder of the insurance company was “pretensive,” as it was joined only for the purpose
of obtaining venue in what the plaintiffs perceived as a more plaintiff-friendly venue. The trial
court granted the motion to dismiss the insurance company but denied the tortfeasor’s motion to
transfer venue. Shelton, 879 S.W.2d at 526. The tortfeasor then filed a petition for a writ of
prohibition, seeking to bar the state court judge in St. Louis from proceeding, on the grounds of
improper venue. On appeal, the Missouri Supreme Court was called upon to determine whether
the complaint “stated a present cause of action” against the insurance company. Id. at 527. If not,
under the doctrine of pretensive joinder, venue in St. Louis was improper and transfer was required.
Finding that the claims against the insurance company for UIM coverage were premature and,
therefore, that the complaint failed to state a present claim against the insurance company for which
relief could be granted, its joinder was pretensive. Not only was dismissal of the insurance
company appropriate, transfer was required.



   Case 3:20-cv-00191 Document 42 Filed 02/18/21 Page 7 of 12 PageID #: 242
                                                                                                      8


monetary value of the plaintiff’s damages, 4 the legal principle on which the courts’ actions in those

cases were premised is the same, and the policy language at issue in those cases is indistinguishable

from that here.

       The plaintiffs also attempt to argue that public policy concerns mandate permitting them

to pursue their claims against Farmers without exhausting their claims against the alleged

tortfeasor, defendant Jerry Shipp. The Missouri Supreme Court has rejected that argument as well.

In Shelton, the plaintiffs likewise argued that “not permitting the joinder of underinsured motorist

carriers in these types of lawsuits” had the effect of “(1) requiring multiple lawsuits, (2)

discouraging settlements, (3) requiring discovery to be duplicated, and (4) hindering the resolution

of claims.” Shelton, 879 S.W.2d at 528. The Missouri Supreme Court considered each of these

possibilities. First, it concluded that the plaintiffs could give notice of the lawsuit against the

tortfeasor to their insurance company. If the insurer had such notice and chose not to intervene, it

would “be bound by the resulting judgment as to liability and damages,” thus alleviating any

concern about a multiplicity of lawsuits. Id.

       The court also rejected the possibility that enforcing the policy as written might discourage

settlement with the insurance company, noting that the insurer’s incentive to settle and potential

liability were the same, regardless of whether it is named as a party in the underlying action. 5


       4
          In Joerding, the court noted in a footnote that the complaint alleged both that the
tortfeasor’s policy limit ($100,000) was insufficient and that the plaintiff had incurred “only
$10,000 or so in medical damages.” 2005 WL 2045917, at *1 n.2. The court’s actual holding was
not premised on this contradiction. Instead, it held that dismissal of the plaintiff’s UIM coverage
carrier was required because the plaintiff had failed to “plead and establish recovery of the limits
of the tortfeasor’s liability policy,” making the lawsuit against the plaintiff’s own insurance
company premature. Id. at *1 (citing Shelton, Ehrlich, and Sago).
       5
          The court declined to consider the possibility that UIM provisions would inhibit the
ability of the insured parties to settle with the tortfeasor, since this argument “implicitly ask[ed]
[the court] to determine the enforceability of contractual provisions that [were] not at issue in [that]
case.” Shelton, 879 S.W.2d at 529.



   Case 3:20-cv-00191 Document 42 Filed 02/18/21 Page 8 of 12 PageID #: 243
                                                                                                   9


Regarding the plaintiffs’ contention that they might be required to duplicate discovery if the

underlying lawsuit was settled and they were then required to sue their UIM coverage carrier, the

court observed that this argument “assume[d] that the settlement agreement is reached on the

courthouse steps after all discovery has been completed.” Id. at 529. The court found this to

represent a “limited situation that does not justify adding a party whose liability has not matured”

and, moreover, that the fact that some discovery might need to be repeated did not justify the

rewriting of an insurance policy. Id. In the court’s view,

         [i]t would be far more egregious to force insurance companies to defend lawsuits
         where their liability has not matured than to require plaintiffs to occasionally
         duplicate discovery efforts. Moreover, if the insurer is “vouched in” so as to be
         bound by the underlying judgment, it would be a lesser step to conclude that it is
         bound by any discovery in which it could have participated.

Id.

         Finally, the court acknowledged that the plaintiffs’ inability to join the UIM coverage

carrier in a lawsuit against an underinsured motorist could mean that a lawsuit against the insurance

company would “not be filed until years after the accident occurred.” Id. The court concluded that

this risk was one incurred by the insurance companies in drafting their UIM provisions and that,

“[i]f the carrier is concerned about delays, it may intervene in the underlying lawsuit.” Id.

Regardless, the court was “unwilling to allow all plaintiffs with underinsured motorist coverage to

join their carrier in the underlying action so that a few legitimate but premature claims can be

resolved more expediently,” because such an interpretation would require courts to “rewrite

insurance contracts” and would “pose an unfair burden on an underinsured motorist carrier whose

liability has not matured.” Id.

         Thus, while enforcement of UIM clauses like the one at issue here might violate the public

policy of other states, the Missouri Supreme Court has conclusively determined that it does not

violate Missouri public policy. Under the applicable choice-of-law rules, Missouri law applies to



      Case 3:20-cv-00191 Document 42 Filed 02/18/21 Page 9 of 12 PageID #: 244
                                                                                                        10


this question. It is clear that the plaintiffs’ claims against Farmers are premature and, as such,

subject to dismissal for failure to state a claim for which relief may be granted.

III.    MOTION TO INTERVENE

        Farmers’ Motion to Intervene anticipates that its Motion to Dismiss will be granted (see

Doc. No. 28, at 1 n.2), and it seeks to intervene as of right under Rule 24 of the Federal Rules of

Civil Procedure in order to assert defenses to the plaintiffs’ claims against Shipp. It contends that

it “claims an interest relating to the . . . transaction that is the subject of the action,” that defendant

Shipp cannot adequately represent its interests, and that disposing of the action in its absence “may

as a practical matter impair or impede [its] ability to protect its interest.” Fed. R. Civ. P. 24(a)(2).

        In response to the motion, the plaintiffs argue only that the Amended Motion to Dismiss

should be denied and, on that basis, that the Motion to Intervene should be stricken as unnecessary

or denied as moot. (Doc. No. 36, at 1, 2.) It concedes that Missouri law “consistently permits a

UIM carrier to intervene in a lawsuit brought by its policyholder against an underinsured motorist

where the UIM carrier has ‘an interest that may be impaired or impeded if the UIM carrier is not

allowed to intervene to contest issues of liability and/or damages.’” (Doc. No. 36, at 2 (quoting

Charles v. Consumers Ins., 371 S.W.3d 892, 898 (Mo. Ct. App. 2012), superseded in part by

statute, as recognized by Knight ex rel. Knight v. Knight, 609 S.W.3d 813, 820–21 (Mo. Ct. App.

2020)).) At the same, however, the plaintiffs contend that the fact that Farmers seeks intervention

“necessarily assumes [it has] an interest that may be impaired or impeded which in turn

demonstrates that both Plaintiffs and Farmers hold a reasonable legal opinion that a UIM case can

be made against the insurer.” (Id.)

        This argument is nonsensical, and the court has already determined, as set forth above, that

the Complaint fails to state a claim against Farmers for which relief may be granted. That holding

says nothing about whether Farmers may have a protectable interest for purposes of intervention



   Case 3:20-cv-00191 Document 42 Filed 02/18/21 Page 10 of 12 PageID #: 245
                                                                                                    11


under Rule 24. See, e.g., Knight, 609 S.W.3d at 824 (holding that, “[i]n cases involving uninsured

or underinsured motorist insurance coverage, an insurer is permitted to intervene when its insured

sues the uninsured or underinsured motorist, to contest the uninsured or underinsured driver’s

liability, or the extent of the insured’s damages”); Boettcher v. Loosier, No. 2:14-cv-02796-JPM-

dkv, 2016 WL 2654384, at *6 (W.D. Tenn. May 4, 2016) (granting UIM carrier’s motion to

intervene in case in which insureds sued underinsured motorist, based on Kansas law).

       A party seeking to intervene as of right must establish four elements: “(1) timeliness of the

application to intervene, (2) the applicant’s substantial legal interest in the case, (3) impairment of

the applicant’s ability to protect that interest in the absence of intervention, and (4) inadequate

representation of that interest by parties already before the court.” Stupak-Thrall v. Glickman, 226

F.3d 467, 471 (6th Cir. 2000) (quoting Mich. State AFL-CIO v. Miller, 103 F.3d 1240, 1245 (6th

Cir. 1997)). Rule 24 should be “broadly construed in favor of potential intervenors. Indeed, in

discussing the fourth element of intervention as of right, [the Sixth Circuit has] gone so far as to

say that proposed intervenors need only show that there is a potential for inadequate

representation.” Id. at 472 (citations and internal quotation marks omitted).

       In determining whether a motion to intervene is timely, a court must consider “all relevant

circumstances,” including:

       (1) the point to which the suit has progressed; (2) the purpose for which intervention
       is sought; (3) the length of time preceding the application during which the
       proposed intervenors knew or should have known of their interest in the case; (4)
       the prejudice to the original parties due to the proposed intervenors' failure to
       promptly intervene after they knew or reasonably should have known of their
       interest in the case; and (5) the existence of unusual circumstances militating
       against or in favor of intervention.

Id. at 472–73 (quoting Jansen v. City of Cincinnati, 904 F.2d 336, 340 (6th Cir. 1990)).

       There is no contention here that the Motion to Intervene is untimely. The docket reflects

that Farmers filed the motion within two months of being served in this case, prior to answering



   Case 3:20-cv-00191 Document 42 Filed 02/18/21 Page 11 of 12 PageID #: 246
                                                                                                   12


and before the court conducted an initial case management conference. There is no showing of

prejudice, unusual circumstances, or an improper purpose for seeking to intervene. The motion is

clearly timely.

       Farmers also meets the other three requirements. It has a substantial legal interest in the

case, as the questions of Jerry Shipp’s liability for the accident and the amount of damages suffered

by the plaintiffs directly impact Farmers’ ultimate responsibility for payments under the UIM

provision in the Policy. Generally, under Missouri law, Farmers will be bound by a judgment in

this action, regardless of whether it intervenes. See Shelton, 879 S.W.2d at 528 (“If notice is given

and [the insurer] chooses not to intervene, it will be bound by the resulting judgment as to liability

and damages.”). That is, a judgment in the instant case would have res judicata effect and limit

Farmers’ legal rights. For this reason, Missouri courts grant insurers the right to intervene in

actions by their insureds against underinsured motorists. See id.; accord Boettcher, 2016 WL

2654384, at *6 (granting insurer’s motion to intervene based on Kansas law). For the same reasons,

Shipp cannot adequately represent Farmers’ interests, and Farmers’ ability to protect its interests

would be impaired absent intervention.

IV.    CONCLUSION

       Farmers’ original Motion to Dismiss (Doc. No. 25) will be terminated as superseded by the

Amended Motion to Dismiss. For the reasons set forth herein, the court will grant both the

Amended Motion to Dismiss the direct claims against Farmers and Farmers’ Motion to Intervene.

(Doc. Nos. 30, 27.) An appropriate Order is filed herewith.




                                               ALETA A. TRAUGER
                                               United States District Judge




   Case 3:20-cv-00191 Document 42 Filed 02/18/21 Page 12 of 12 PageID #: 247
